COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH
 
                                        NO.
2-09-365-CV
 
 
ESTATE OF JOHN A. WILSON, DECEASED
 
                                                                                                        
                                               ----------
               FROM PROBATE COURT NO. 1 OF
TARRANT COUNTY
                                               ----------
                 MEMORANDUM
OPINION[1] AND
JUDGMENT
                                               ----------
We have
considered AAppellants=
Unopposed Motion To Dismiss With Prejudice.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See Tex. R. App. P.
42.1(a)(1), 43.2(f).
Costs of
the appeal shall be paid by appellants, for which let execution issue.  See Tex. R. App. P. 42.1(d).
PER
CURIAM
PANEL:  CAYCE, C.J.; DAUPHINOT
and GARDNER, JJ.
 
DELIVERED:  November 12, 2009




[1]See Tex. R. App. P. 47.4.